              Case 3:20-cv-01866-IM        Document 92       Filed 03/17/21     Page 1 of 8


Benjamin Barber (pro-se)
10043 SE 32nd Ave
Milwaukie, Or 97222
starworks5@gmail.com
971-270-0855
                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF OREGON
                                       PORTLAND DIVISION
GREAT NORTHERN RESOURCES, INC.,                      Case No. 3:20-cv-01866-IM (L)
DYNAMIC SERVICE FIRE AND SECURITY,
LLC, and WALTER VAN LEJA, on behalf of               MOTION TO INTERVENE
themselves and others similarly situated             FRCP 24(a)(1)

               Plaintiffs,                                   Hearing Requested.

vs.

KATY COBA, in her Official Capacity as State
Chief Operating Officer and Director of the Oregon
Department of Administrative Services; OREGON
DEPARTMENT OF ADMINISTRATIVE
SERVICES; THE CONTINGENT; BLACK
UNITED FUND OF OREON; DOES 1-10,

               Defendants,

         Comes now Benjamin Barber appearing pro-se to move the court to allow him to intervene with
the proposed settlement between the parties litigant pursuant to FRCP 24(a)(1). Benjamin Barber
applied to the Oregon Cares Fund for Black Resiliency (Exhibit 1), he also moves on behalf of his half-
sister Ramona Cortez, who has given the movant permission to pursue her claims, and both of whom
are eligible to receive funds from the Oregon Cares Fund, with the exception of race. Benjamin Barber
asks to move on behalf of his non applicant mentally disabled mother and step father Jane and Julio
Cortez, who would be eligible if not for the fact they’re mentally unable to complete the application.


The movement also claims that he has standing under taxpayer standing, because the legislature lacked
the power to enact the legislation that directly violates the Oregon and United States constitution, to
distribute tax payer funds contingent on race. Movant also claims that he has standing, that the notice
of the organization “the contingent” and state defendants violated Oregon law and federal law, by
publicizing that discrimination will occur in a place of public accommodation. Movant also believes
that he may have a claim under the False Claims Act, because the state of Oregon has fraudulently


Page 1
              Case 3:20-cv-01866-IM         Document 92       Filed 03/17/21        Page 2 of 8


misused money appropriated for congress for corona virus purposes, and instead utilized it for the
purpose of racial reparations.

         Movant objects to the proposed settlement as agreed between the parties litigant, because it
would prejudice his legal injuries, and the settlement does not correct the nature of the legal injury for
other class members, and as such he would wish to opt out of any class action and file his own action if
the current settlement is approved.
                                                Objections
         “The contingent” organization claims that of the $62 million dollars that was apportioned to it
by the legislature, that it has deposited with the court $8,814,120.00 and has retained $53,185,880 for
administrative costs, which amounts to 85.15%. Movant alleges that the enactment by the legislature is
void ab initio, as it violates the laws and constitution of Oregon and the United States, and is therefore
not eligible to retain or administer any of the funds.


         Moreover the proposed settlement proposes to release $5,300,000.00 of the money that has been
deposited with the court, to “resume disbursing those moneys to Fund applicants meeting the original
Fund criteria“, however this would still create a disparate impact which would violate the Oregon and
United States Constitution, because the pool of applicants would have a sample bias on the basis of
race, as a direct result of the defendants unlawful acts of offering only for specific races.


                                             Prayer for Relief
         The movant would propose that all members be included in a single class action settlement, and
that settlement would involve payment of the full amount $62,000,000 to the Oregon Department of
Human Services, or to the State of Oregon Treasury, or returned to the United States Treasury, in
addition to a consent decree by the defendants to no longer discriminate on the basis suspect
classification in any program administered by them.


         Otherwise the movant would ask to have a different class representative, who would endeavor
to prevent this and other future illegal activity by the defendants from occuring in the future, or allow
him to represent the class in addition to himself in this or a subsequent action.


Date 3/17/2021                                                               /S/ Benjamin Jay Barber

Page 2
         Case 3:20-cv-01866-IM   Document 92     Filed 03/17/21   Page 3 of 8


                                    Exhibit #1
                      Delivered-To: starworks5@gmail.com
Received: by 2002:a1c:e20b:0:0:0:0:0 with SMTP id z11csp1653752wmg;
        Fri, 16 Oct 2020 13:47:26 -0700 (PDT)
X-Google-Smtp-Source:
ABdhPJzNavrRotJzJkOGOen7K52dPFrUT22ZiSLuiIHEeY8CRKHT8MgAbCwUaRTRoRE1UnVsm0Qs
X-Received: by 2002:a37:664f:: with SMTP id a76mr6027923qkc.370.1602881246144;
        Fri, 16 Oct 2020 13:47:26 -0700 (PDT)
ARC-Seal: i=2; a=rsa-sha256; t=1602881246; cv=pass;
        d=google.com; s=arc-20160816;
        b=yUG2G7lPaf5M47ufZVknLHYRfDKyntGYWz3owQ3HRYhrP20CHg0lkuvKB2AbgW1+zA
         h78YX9r1r5wvqKodyO0dKdTlyO4R29FYyH33TzvVeaBkWoqcjrzV26Q35zgwttyd4+NN
         UNoXVa3q/Zt9LOVgCZXfyC//whLdxLhuZDexOkpNykVgI+rCt4W4U6HGQ8Zvv0v8qYml
         U+/zNC0FmqZpLCE0ZD50flzJWIwHh+b2cuLwGJwDpI1mYSj6EMYvc6Y0bDSV+D2VrMgO
         2ThPAWRA/EndiaEMioeixByIBJdWbYbzPc51TC9XIcwn1TjLlGtRCHGsaZMEh0hh5X9v
         LW+g==
ARC-Message-Signature: i=2; a=rsa-sha256; c=relaxed/relaxed; d=google.com;
s=arc-20160816;
        h=mime-version:content-language:accept-language:message-id:date
         :thread-index:thread-topic:subject:to:from:dkim-signature;
        bh=qeNBd5ZtHaSmBRodcQLlaxiRJHxb2E6YwklM2Wn7a4A=;
        b=FahdQ/WFKuo100suLUomIwGJpCy+Y3PM6UqwnqFGvpNCK+2x4Th5LU3l1R3LbRZVmu
         bvbUR8eslVt673tsj7pAicFEq48yKldtHwxK1RMhjW70EVldRNjM6KnfGtqiMQ7Xon/V
         F9cKSZxfWUWlrJYmdA3XaPwTaGBXYCQiBy99aVBaXQx2juuDK/hIT9MbpB/OCII9vXpA
         1zYau+879hXk35fyVOzWR3vfIcCizXtX6qWFrIbcualZ3Bal9INsrIgotFapYTjO1Tfc
         5ukqqtFxSmYysVg4ViE+pkaWnyWo5rlRDOP+d0ytxWU51nRvQRYoeYo6Y6RqZhld5B+E
         MZ+A==
ARC-Authentication-Results: i=2; mx.google.com;
       dkim=temperror (no key for signature) header.i=@thecontingent.org
header.s=selector1 header.b=Cqw4yTn0;
       arc=pass (i=1 spf=pass spfdomain=thecontingent.org dkim=pass
dkdomain=thecontingent.org dmarc=pass fromdomain=thecontingent.org);
       spf=pass (google.com: domain of noreply-
theoregoncaresfund@thecontingent.org designates 40.107.92.72 as permitted
sender) smtp.mailfrom=noreply-theoregoncaresfund@thecontingent.org
Return-Path: <noreply-theoregoncaresfund@thecontingent.org>
Received: from NAM10-BN7-obe.outbound.protection.outlook.com (mail-
bn7nam10on2072.outbound.protection.outlook.com. [40.107.92.72])
        by mx.google.com with ESMTPS id e15si2100850qvf.212.2020.10.16.13.47.25
        for <starworks5@gmail.com>
        (version=TLS1_2 cipher=ECDHE-ECDSA-AES128-GCM-SHA256 bits=128/128);
        Fri, 16 Oct 2020 13:47:26 -0700 (PDT)
Received-SPF: pass (google.com: domain of noreply-
theoregoncaresfund@thecontingent.org designates 40.107.92.72 as permitted
sender) client-ip=40.107.92.72;
Authentication-Results: mx.google.com;
       dkim=temperror (no key for signature) header.i=@thecontingent.org
header.s=selector1 header.b=Cqw4yTn0;
       arc=pass (i=1 spf=pass spfdomain=thecontingent.org dkim=pass
dkdomain=thecontingent.org dmarc=pass fromdomain=thecontingent.org);
       spf=pass (google.com: domain of noreply-
theoregoncaresfund@thecontingent.org designates 40.107.92.72 as permitted
sender) smtp.mailfrom=noreply-theoregoncaresfund@thecontingent.org


Page 3
         Case 3:20-cv-01866-IM   Document 92   Filed 03/17/21   Page 4 of 8


ARC-Seal: i=1; a=rsa-sha256; s=arcselector9901; d=microsoft.com; cv=none;
b=Hh14JNZxGzeQj6oiISPy5CsihKySf4qIzsfRUKLSbwXxFKal4r2dEgMGpBf4kW7NtFsEDv40/
sjDSsl/O8v7mnxpQAK2WN7X5+COz62mXwwJsnd2VF/
mjSm6gWWoj7CR1k7a9zm3d2j9R7gWcGsQk1+MdkcDGdkTkNZLcoMVwRnaPTkTgaOWnQx9xg/
3iBrNo78cwjdXJYNBMUFGn99y7ZFk5t+N4LeEc2EHNtRqYi7IIPphhCsaP1p4e4X+sIE0ab314Vgrhj
ZASyTVGyHGLDIGoI7z9r7QKbSatNIZfzrfbxPc7Ap+WdRRATPbGp6wKnUt8R4q3aGqFTI92/Y/NA==
ARC-Message-Signature: i=1; a=rsa-sha256; c=relaxed/relaxed; d=microsoft.com;
s=arcselector9901; h=From:Date:Subject:Message-ID:Content-Type:MIME-Version:X-
MS-Exchange-SenderADCheck; bh=qeNBd5ZtHaSmBRodcQLlaxiRJHxb2E6YwklM2Wn7a4A=;
b=cOWjp+X4cmoI99OVTJ161OvwdCppxVpihM5CqBD1HzQnB9fJaLbEF7mQlabv1wW0y0v9umlnoX3lj
T+HHf34zYaVNDFtH69PxIDuV+bgoZAjxvDhC5AGGDGSWDZoEeAdxIFEftu92jr1858J7+oYJawdK3r6
yM50SjobULt5IVA/uDAqjJnzbDgBiONKNqhIZkk/
GVy8X3COm5Yr6FL1X6FI+RD2QwtKRGxtVzCJY2LeozYR797vVbQze52YNzsfRbWLKVmph8OMdeRh4az
WrSvPjOxvlZZ/ch0W37QY+Rl4/dxmNTDJ7id/cmlup4UJ47XMaIGPHHQfTA7/0bPC1g==
ARC-Authentication-Results: i=1; mx.microsoft.com 1; spf=pass
smtp.mailfrom=thecontingent.org; dmarc=pass action=none
header.from=thecontingent.org; dkim=pass header.d=thecontingent.org; arc=none
DKIM-Signature: v=1; a=rsa-sha256; c=relaxed/relaxed; d=thecontingent.org;
s=selector1; h=From:Date:Subject:Message-ID:Content-Type:MIME-Version:X-MS-
Exchange-SenderADCheck; bh=qeNBd5ZtHaSmBRodcQLlaxiRJHxb2E6YwklM2Wn7a4A=;
b=Cqw4yTn08GPQ4AGneaztRE8UjlQa3ZbOsSkN1GGtd9BeRuwqMaVXP5dGDQF0bNoU9KqUPvPJRM2u2
DDjiKvsjBXFzxHMfVIVIIhFEloTBOU13xBEUOwy6j1Yp4ZtrQidTLejZCZgBJQluCSoUaFkwNM5z1Gs
aSv6MmpWEBhLrlw=
Received: from BN6PR08MB3617.namprd08.prod.outlook.com (2603:10b6:405:6b::13)
by BN7PR08MB4836.namprd08.prod.outlook.com (2603:10b6:408:30::21) with
Microsoft SMTP Server (version=TLS1_2,
cipher=TLS_ECDHE_RSA_WITH_AES_256_GCM_SHA384) id 15.20.3477.25; Fri, 16 Oct
2020 20:47:24 +0000
Received: from BN6PR08MB3617.namprd08.prod.outlook.com
([fe80::814e:3c66:283:86c1]) by BN6PR08MB3617.namprd08.prod.outlook.com
([fe80::814e:3c66:283:86c1%2]) with mapi id 15.20.3455.031; Fri, 16 Oct 2020
20:47:24 +0000
From: "No-Reply @ The Oregon Cares Fund" <noreply-
theoregoncaresfund@thecontingent.org>
To: "starworks5@gmail.com" <starworks5@gmail.com>
Subject: Thank you for your grant application
Thread-Topic: Thank you for your grant application
Thread-Index: AQHWo/2NRDjk0D78JkOJLtBccklpqA==
Date: Fri, 16 Oct 2020 20:47:24 +0000
Message-ID:
<BN6PR08MB3617DC21C0BD2054B647BD1298030@BN6PR08MB3617.namprd08.prod.outlook.com
>
Accept-Language: en-US
Content-Language: en-US
X-MS-Has-Attach:
X-MS-TNEF-Correlator:
authentication-results: gmail.com; dkim=none (message not signed)
header.d=none;gmail.com; dmarc=none action=none header.from=thecontingent.org;
x-originating-ip: [20.190.130.49]
x-ms-publictraffictype: Email
x-ms-office365-filtering-correlation-id: 97815050-878e-4441-7758-08d87214afcf
x-ms-traffictypediagnostic: BN7PR08MB4836:




Page 4
         Case 3:20-cv-01866-IM   Document 92   Filed 03/17/21   Page 5 of 8


x-microsoft-antispam-prvs:
<BN7PR08MB48363942B81A94E11E97184098030@BN7PR08MB4836.namprd08.prod.outlook.com
>
x-ms-oob-tlc-oobclassifiers: OLM:10000;
x-ms-exchange-senderadcheck: 1
x-microsoft-antispam: BCL:0;
x-microsoft-antispam-message-info:
mh9K23/ph2L64j8tByo9AlZ+bFVjjdiWYcJFdTGWfvL9DdP6/oVEGlSsiyVhPuzox85McYsEikz+ytq
zrmwiEpfQgh1fWVdZnIFK1XSec9ueEcr1g5wbnTBBFDNhRW6TQ+sZvYo/
Y8bi2+0bxy1Kh30Kqj4y0m/
2BULz9CvnTwnV+2HDUKphAtalkqKPAcShvKXQYXIBXf6UfYg5t6rjREBO6z4V9wehb6LwIZzChmyFXj
vtldpZIrzrvHW5oR+UmIcWgPhR74ol7tdnSDLzDABhQX04Bimqt4GsJv1XLNzmveaZTDwC8OM2HdkM0
/
bThSrD5jEUi2nGh68MH68VFLn2elJW47VcRaI9fVyAoKw+Y9Bcl1dAkcnEDvxdxjxWZEypqJeBvhNbq
XSXl1mOwA==
x-forefront-antispam-report:
CIP:255.255.255.255;CTRY:;LANG:en;SCL:1;SRV:;IPV:NLI;SFV:NSPM;H:BN6PR08MB3617.n
amprd08.prod.outlook.com;PTR:;CAT:NONE;SFS:(4636009)(346002)(366004)(376002)
(136003)(396003)(39840400004)(316002)(6506007)(71200400001)(9686003)(86362001)
(186003)(4744005)(166002)(83380400001)(26005)(33656002)(2906002)(6916009)
(5660300002)(55016002)(8676002)(52536014)(7696005)(478600001)(66556008)
(76116006)(66446008)(64756008)(66476007)(8936002)(91956017)
(66946007);DIR:OUT;SFP:1101;
x-ms-exchange-antispam-messagedata:
A1QzN6AuupYRP6Ye+bOhdi4SD2RseEfCdOjqFjiL8w/ApnfSd3XzDFmenoZXtCS/IxBa8NVMlghNbI5
SGUYUaPUY57zCLLa2S9P8k115EfU/pdXCyiMqGr4xxsfvLw+5rhHqakqcJVah7RgK0Pkbupr/+/
1aV8hmsyhNv4U81zVA5tOIGSiK4GaOE22Pn5KKa2XtqJfxAxGM/
CpCipQbzbYCqrLodzzF+54CjNU9j8Plzr1a8aBsWEfMzXHLtVL5EyBQnPVgRgfry6jXHij+SGSLq3/
sQC6P3aiAd2WNPz1USD9oYdluJ94+mxRvIiFuAhLNkX6BfnXosdJYvDvtf6J6JekSfpIRBQPxKWnEF9
JHDlNVSC/
7dmu2wlWoEBMLPkkhedyQcNC5KNYR2+yFg4JxT03Lr0xuNLPNMlbpW72n6ai4borPQQhxhx7zf4D79C
PG9HSMYZ3C3LUr3TnuuRoagEaDsA4GuC8g3uRRZSqYZ3KbudZ7vyiXMhLJF7Bh+l0z4eMheu+4ttO4w
kzbkkSteh/5P1TW/
a725Zzn6r0VqJ4eFWnTGHN4ySVMv6qnSsR2hd17ZAyLCNIxgbfD1kdzr6xhZlC6Jztq5o54I/
vFumUaEcXK/xMeJZ3Z5uZyaQP9WnRWT/F05mQj+mZ9ng==
x-ms-exchange-transport-forked: True
Content-Type: multipart/alternative;
boundary="_000_BN6PR08MB3617DC21C0BD2054B647BD1298030BN6PR08MB3617namp_"
MIME-Version: 1.0
X-OriginatorOrg: thecontingent.org
X-MS-Exchange-CrossTenant-AuthAs: Internal
X-MS-Exchange-CrossTenant-AuthSource: BN6PR08MB3617.namprd08.prod.outlook.com
X-MS-Exchange-CrossTenant-Network-Message-Id: 97815050-878e-4441-7758-
08d87214afcf
X-MS-Exchange-CrossTenant-originalarrivaltime: 16 Oct 2020 20:47:24.5477 (UTC)
X-MS-Exchange-CrossTenant-fromentityheader: Hosted
X-MS-Exchange-CrossTenant-id: f058aa93-a60a-4ff3-88f7-4bfbd94d6828
X-MS-Exchange-CrossTenant-mailboxtype: HOSTED
X-MS-Exchange-CrossTenant-userprincipalname:
cqmDHvL7+d5Qr4vHZzl0qFAPtqUXCJhaqeIaGCPlSIt/g9Mq9eHFZ8BPatpuR+/kTYgUFUCRCA3NMOr
g7vgBnshGXoCSHBuvfFAEfJrr5Aesmi97AUmQ4l72S7pC6EDZKyroFsQ0MYP5TCUZiCxmHw==
X-MS-Exchange-Transport-CrossTenantHeadersStamped: BN7PR08MB4836

--_000_BN6PR08MB3617DC21C0BD2054B647BD1298030BN6PR08MB3617namp_


Page 5
         Case 3:20-cv-01866-IM   Document 92   Filed 03/17/21   Page 6 of 8


Content-Type: text/plain; charset="Windows-1252"
Content-Transfer-Encoding: quoted-printable

Hi benjamin,

Thank you for submitting your grant application to the Oregon Cares Fund. A=
 Community Response Coordinator will contact you using the information prov=
ided on your application. If you have any questions regarding your grant ap=
plication or the Oregon Cares Fund, please view the FAQ page<https://thecon=
tingent.org/oregon-cares/faqs/> for more information.

Please note funding decisions are not immediate or guaranteed. They are mad=
e in accordance with three application cycles. As a result, the earliest yo=
u will receive notification of approval or denial will be October 31. Thank=
 you for your patience as we field thousands of requests from our neighbors=
 across Oregon. We appreciate you trusting us with your story and the oppor=
tunity to partner with you in this difficult time.

Again, thank you for your submission.

=97 The Oregon Cares Fund Team

--_000_BN6PR08MB3617DC21C0BD2054B647BD1298030BN6PR08MB3617namp_
Content-Type: text/html; charset="Windows-1252"
Content-Transfer-Encoding: quoted-printable

<html>
<head>
<meta http-equiv=3D"Content-Type" content=3D"text/html; charset=3DWindows-1=
252">
</head>
<body>
<p>Hi benjamin,</p>
<p>Thank you for submitting your grant application to the Oregon Cares Fund=
. A Community Response Coordinator will contact you using the information p=
rovided on your application. If you have any questions regarding your grant=
 application or the Oregon Cares
 Fund, please view the <a href=3D"https://thecontingent.org/oregon-cares/fa=
qs/">FAQ page</a> for more information.</p>
<p>Please note funding decisions are not immediate or guaranteed. They are =
made in accordance with three application cycles. As a result, the earliest=
 you will receive notification of approval or denial will be October 31. Th=
ank you for your patience as we
 field thousands of requests from our neighbors across Oregon. We appreciat=
e you trusting us with your story and the opportunity to partner with you i=
n this difficult time.</p>
<p>Again, thank you for your submission.</p>
<p>=97 The Oregon Cares Fund Team</p>
</body>
</html>

--_000_BN6PR08MB3617DC21C0BD2054B647BD1298030BN6PR08MB3617namp_--




Page 6
             Case 3:20-cv-01866-IM       Document 92       Filed 03/17/21     Page 7 of 8




                                        Certificate of Service


I, Benjamin Barber certify that on 3/17/2021 I have caused a copy of this motion to intervene to be
served on to the parties by the CM/ECF and email on the following individuals.

Bradley A. Benbrook
Benbrook Law Group, PC
400 Capitol Mall
Suite 2530
Sacramento, CA 95814
916-447-4900
Fax: 916-447-4904
Email: brad@benbrooklawgroup.com

Jonathan F. Mitchell
Mitchell Law PLLC
111 Congress Avenue
Suite 400
Austin, TX 78701
512-686-3940
Fax: 512-686-3941
Email: jonathan@mitchell.law

Stephen M. Duvernay
Benbrook Law Group, PC
400 Capitol Mall
Suite 2530
Sacramento, CA 95814
916-447-4900
Fax: 916-447-4904
Email: steve@benbrooklawgroup.com

James L. Buchal
Murphy & Buchal, LLP
3425 S.E. Yamhill Street, Suite 100
Portland, OR 97214
503-227-1011, ext. 2
Fax: 503-5731939
Email: jbuchal@mbllp.com

Alexix Terriquez
Snell & Wilmer
400 E Van Buren St
Phoenix, AZ 85004


Page 7
           Case 3:20-cv-01866-IM   Document 92   Filed 03/17/21   Page 8 of 8


602-382-6243
Email: aterriquez@swlaw.com

Clifford S. Davidson
Snell & Wilmer LLP
One Centerpointe Drive
Ste 170
Lake Oswego, OR 97035
503-624-6800
Fax: 503-624-6888
Email: csdavidson@swlaw.com

Kelly H. Dove
Snell & Wilmer L.L.P.
3883 Howard Hughes Parkway
Ste 1100
Las Vegas, NV 89169
702-784-5286
Email: kdove@swlaw.com

Amanda T. Gamblin
Schwabe, Williamson & Wyatt
1211 SW 5th Ave
Ste. 1900
Portland, OR 97204
503-796-2903
Fax: 503-796-2900
Email: agamblin@schwabe.com

Nicholas F. Aldrich , Jr.
Schwabe, Williamson & Wyatt
1211 SW 5th Ave
Ste. 1900
Portland, OR 97204
503-796-2494
Fax: 503-796-2900
Email: naldrich@schwabe.com



Date 3/17/2021                                               /S/ Benjamin Jay Barber




Page 8
